                                    UNITED STATES DISTRICT COURT
                                   WESTERN DISTRICT OF KENTUCKY
                                          PADUCAH DIVISION
                                  CIVIL ACTION NO. 5:18‐CV‐00177‐LLK


ANN MARGARET EASTWOOD                                                                    PLAINTIFF

v.

NANCY A. BERRYHILL, Acting Commissioner of Social Security                               DEFENDANT

                                 MEMORANDUM OPINION AND ORDER

        This matter is before the Court on Plaintiff's complaint seeking judicial review, pursuant to 42

U.S.C. § 405(g), of the final decision of the Commissioner denying her claim for Supplemental Security

Income (SSI) benefits. The fact and law summaries of Plaintiff and Defendant are at Dockets # 15 and 16.

The parties have consented to the jurisdiction of the undersigned Magistrate Judge to determine this case,

with any appeal lying before the Sixth Circuit Court of Appeals. (Docket # 13.)

        The Administrative Law Judge’s (“ALJ’s”) finding that Plaintiff suffers from no severe, or

vocationally significant, manipulative limitation is not supported by substantial evidence. The ALJ’s

findings regarding Plaintiff’s borderline intellectual functioning, knee impairment, and diabetic

neuropathy are insufficient to facilitate effective and meaningful review. Therefore, the Court will

REMAND this matter to the Commissioner for a new decision.

                                Background facts and procedural history

        Plaintiff was born in 1970 and has no past relevant work. (Administrative Record (“AR”) at 37.)

The ALJ found that Plaintiff suffers from severe, or vocationally significant, borderline intellectual

functioning (AR at 23), which requires, among other things, that work instructions be given to Plaintiff

orally or through physical demonstration (as opposed to being given in writing):

        [Plaintiff] can perform simple, routine, repetitive work tasks, meaning tasks, which apply
        commonsense understanding to carry out instructions furnished orally, or through
        demonstration, with the ability to deal with problems involving several concrete variables in or
        from standardized situations. … The claimant should not work in a fast‐paced or production‐


                                                    1
        based work environment, but she can do entry level or goal‐oriented work.

(AR at 26.)

        In light of Plaintiff’s mental limitations, the vocational expert (“VE”) indicated that Plaintiff would

likely be unable to perform a significant number of jobs in the national economy if she “could only

occasionally use the hands for fine manipulative tasks such as fingering and handling.” (AR at 82.)

        Plaintiff testified that she has had carpal tunnel surgeries on both wrists, which helped, but she

continues to experience wrist pain and is sometimes unable to use her hands and manipulate objects for

more than 30 minutes at a time:

        ALJ: And what kind of problems were you having that caused that surgery?

        Plaintiff: Carpal tunnel in both of them. They were – they get numb and tingly and they, like,
        spasm. They – I don’t know. They get real stiff on their own. It’s hard to – I don’t really know
        how to describe how they do. But after the surgery, it did help some. I still occasionally get the
        numbness and the tingliness [sic] and they do ache. If – like, I’m trying to make Christmas presents
        and I can only work on them for, you know, maybe 30 minutes and then I have to stop because
        my hands hurt so bad.

(AR at 56.)

        The ALJ’s written decision acknowledged that Plaintiff’s “history is significant for carpal tunnel

syndrome with release on the left in May 2013 and on the right in October 2013.” (AR at 24, 35.) However,

the ALJ found that Plaintiff suffers from no severe, or vocationally significant, manipulative limitations.

(AR at 26.) In fact, the ALJ was “not persuaded to find any (emphasis added) manipulative limitations.”

(AR at 35.)

        The ALJ concluded that Plaintiff is not disabled because she retains the ability to perform a

significant number of jobs in the national economy such as bottling line inspector, garment bagger, and

folder.1 (AR at 26.)



1
  In a recent decision, Magistrate Judge Brennenstuhl noted that the Dictionary of Occupational Tiles (DOT)
“indicates the bottling line attendant (DOT # 920.687‐042) occupational definition has not been updated since
1977” and that “the laundry folder (DOT 369.687‐018) occupational description has not been updated since 1978.”
Wright v. Comm’r of Soc. Sec., No. 4:18‐CV‐00021‐HBB, 2019 WL 498855, at *8‐9 (Feb. 8, 2019 W.D. Ky.).

                                                       2
           The ALJ’s finding of no severe, or vocationally significant, manipulative limitation
                                is not supported by substantial evidence.

        “Severe” is a term of art in Social Security disability law that means approximately “vocationally

significant.” Germany‐Johnson v. Comm’r of Soc. Sec., 313 F. App’x 771, 774 (6th Cir. 2008). The Sixth

Circuit construes the severity requirement as a “de minimis hurdle” intended only to “screen out totally

groundless claims.” Id. (quoting Higgs v. Sec’y of Health & Human Servs., 880 F.2d 860, 862 (6th Cir. 1988)

and Farris v. Sec'y, 773 F.2d 85, 89 (6th Cir. 1985)). Thus, if an impairment has more than a minimal effect

on the claimant's ability to do basic work activities (regardless of age, education, and prior work

experience), the ALJ must treat the impairment as “severe” and proceed to evaluate the limiting effects

of the impairment on the claimant’s ability to perform past relevant work and other jobs in the national

economy. Id. “Basic work activities” are defined as “the abilities and aptitudes necessary to do most jobs”

and include “physical functions such as walking, standing, sitting, lifting, pushing, pulling, reaching,

carrying, or handling (emphasis added).” Id.

        The ALJ’s finding of that Plaintiff has no severe (and, in fact, does not have “any”) (AR at 35)

manipulative limitation is not supported by substantial evidence for three reasons. First, the ALJ’s decision

provides no reason for discrediting Plaintiff’s testimony that, notwithstanding carpal tunnel surgeries on

both wrists, she continues to experience wrist pain and is sometimes unable to use her hands and

manipulate objects for more than 30 minutes at a time. (AR at 56.) In fact, the decision does not even

acknowledge the testimony.

        An ALJ may consider a claimant’s credibility in evaluating claims of limitation due to pain and other

subjective symptoms, and reviewing courts give great deference to the ALJ’s credibility findings. Tweedle

v. Comm’r, 731 F. App’x 506, 507 (6th Cir. 2018) (citing Walters v. Comm’r, 127 F.3d 525, 531 (6th Cir.

1997)). However, the ALJ’s credibility findings must still be supported by substantial evidence. Id. The

ALJ’s decision cited no evidence (substantial or otherwise) for discrediting Plaintiff’s testimony of ongoing

wrist pain and issues using her hands and manipulating objects.

                                                     3
         The error of not evaluating Plaintiff’s testimony is compounded in this case by a procedural

irregularity. “[A]n ALJ’s findings based on the credibility of the applicant are to be accorded great weight

and deference, particularly since an ALJ is charged with the duty of observing a witness’ demeanor and

credibility.” Amir v. Comm’r, 705 F. App’x 443, 449 (6th Cir. 2017) (quoting Walters, 127 F.3d at 531). In

this case, however, the ALJ’s decision is signed by an ALJ other than the one who presided over the

administrative hearing. (AR at 38.) The decision is signed by the ALJ “for” the presiding ALJ. (Id.) It is

unclear which ALJ authored the decision and whether the “undersigned” actually observed Plaintiff’s

demeanor and credibility.2

         Second, the evidence cited by the ALJ in support of a finding of no manipulative limitation was

not substantial. In 2016, after her 2013 wrist surgeries, Plaintiff sought medical treatment from Puneet

Bhatia, M.D., due to ongoing wrist pain and manipulative limitation. According to the ALJ:

         There is no evidence of treatment for carpal tunnel related symptoms from February 2014 until
         October 2016. Tinel’s was negative with intact motor strength. X‐rays of the wrists were normal
         and a recent nerve conduction EMG showed only mild cubital tunnel syndrome and mild carpal
         tunnel. She was given Depo Medrol injections in both thumbs in May and July. Given her positive
         surgical results and minimal medical treatment thereafter, the undersigned finds carpal tunnel
         syndrome is a non‐severe impairment. The claimant’s daily activities including cross‐stitch,
         playing cards, and doing word puzzles indicates good upper extremity dexterity.

(AR at 24.)

         “Normal” X‐rays of the wrists and EMG results showing “mild” cubital tunnel syndrome and carpal

tunnel do not adequately support a finding of no severe, or vocationally significant, manipulative

limitation ‐‐ much less a finding that Plaintiff can sustain the substantial manipulation required to work as

a bottling line inspector, garment bagger, and folder. The fact that Plaintiff performs some daily activities

with her hands also does not show that she has no severe manipulation limitation.




2
 The fact that one ALJ signed for another ALJ alone probably does not constitute a basis for remand. See e.g.
Beason v. Comm’r, No. 1:13‐CV‐192, 2014 WL 4063380, at *10 (E.D. Tenn. Aug. 15, 2014) (“Although the lack of
explanation for the signature is less than ideal, it is not reversible error [where] Plaintiff was not prejudiced by ALJ
Snyder's signature on behalf of ALJ Soto.”).

                                                           4
        Plaintiff did not receive “minimal medical treatment” (AR at 24) after her wrist surgeries in 2013.

Dr. Bhatia saw her four times between October 2016 and July 2017 for wrist complaints (prior to the

administrative hearing in November 2017). (AR at 1006, 1008, 1010, 1013.)

        While the ALJ correctly noted that in October 2016 Dr. Bhatia found that Plaintiff’s “Tinel’s was

negative” (AR at 24 referencing AR at 1014), Dr. Bhatia actually found that Plaintiff’s “Tinel sign [was]

negative [but her] Phalen test [was] positive.” (AR at 1014.) The Phalen's test and Tinel's test are methods

of diagnosing active carpal tunnel syndrome. Andreas v. Comm’r, No. 3:16‐CV‐02308, 2018 WL 3640420

at n. 5 (M.D. Penn. July 3, 2018). In a Phalen's test, the backs of hands are placed together with wrists

sharply flexed or extended for one minute. Id. The test is considered positive if tingling or numbness in

the fingers is present. Id. In a Tinel's test, the medial nerve is tapped at the center of the wrist with the

palm facing upward, and the test is considered positive if tingling or pain is present. Id. A Phalen’s test is

more sensitive than a Tinel’s test. https://en.wikipedia.org/wiki/Phalen_maneuver. Plaintiff’s Phalen’s

test was also positive on three subsequent occasions. (AR at 1006, 1008, 1011.)

        An ALJ’s finding of a non‐severe impairment is not supported by substantial evidence if the ALJ

was “selective in parsing the various medical reports” such that it appears that the ALJ considered only

those portions that indicated normal findings. Germany‐Johnson v. Comm’r, 313 F. App’x 771, 777 (6th

Cir. 2008). In ignoring Plaintiff’s positive Phalen’s test on four occasions, the ALJ appears to have cherry

picked Dr. Bhatia’s reports for normal findings.

        Third, the ALJ’s finding of no severe manipulative limitation is at odds with the findings of

Plaintiff’s primary care physician, Wayne Williams. In October 2017, Dr. Williams completed a physical

assessment form, finding, among other things, that Plaintiff is limited in both her “right hand/arm” and

her “left hand/arm” to occasional “fingering (i.e. picking, pinching, or otherwise working primarily with

the fingers)” due to impairment of her “wrists.” (AR at 1049.) As noted above, the VE indicated that

Plaintiff would likely be unable to perform a significant number of jobs in the national economy if she


                                                      5
“could only occasionally use the hands for fine manipulative tasks such as fingering and handling.” (AR at

82.) Although the ALJ’s decision mentioned Dr. William’s finding of ability to only occasionally finger (AR

at 31), it did not explain why it was being discounted. See 20 C.F.R. § 416.927(c)(2) (“We will always give

good reasons in our notice of determination or decision for the weight we give your treating source’s

opinion.”).3

                     The ALJ’s findings regarding Plaintiff’s borderline intellectual impairment
                          are insufficient to facilitate effective and meaningful review.

        An ALJ’s decision “must include a discussion of ‘findings and conclusions, and the reasons or basis

therefor, on all the material issues of fact, law, or discretion presented on the record.’” Reynolds v.

Comm'r, 424 F. App'x 411, 414 (6th Cir. 2011) (quoting 5 U.S.C. § 557(c)(3)(A)). The ALJ’s discussion and

reasons must be sufficient to “facilitate effective and meaningful judicial review.” Id. This principle

applies to both the ALJ’s findings with respect to the Listing and to the claimant’s residual functional

capacity (RFC). See id. at 416 (“In short, the ALJ needed to actually evaluate the evidence, compare it to

Section 1.00 of the Listing, and give an explained conclusion, in order to facilitate meaningful judicial

review.”); Allen v. Comm’r, No. 5:11CV1095, 2012 WL 1142480, at *8 (N.D. Ohio Apr. 4, 2012) (“Allen's

argument that the ALJ failed to properly articulate the RFC calculation is well‐taken. The Court is unable

to trace the path of the ALJ's reasoning.”).

        Plaintiff argues that her borderline intellectual functioning satisfies the clinical criteria of Listing §

12.05B. (Docket # 15 at 11.) In November 2014, Plaintiff’s Office of Vocational Rehabilitation (OVR)


3
  In his physical assessment form, Dr. Williams made several other findings that, if accepted, would result in an
ultimate finding of disability. (AR at 1049.) For example, Dr. Williams opined that, in an 8‐hour workday, Plaintiff
cannot complete a 40‐hour week on a sustained basis; she can sit / stand / walk for a total of 3 hours per 8‐hour
workday; she frequently needs to rest, recline or lie down to alleviate pain, fatigue, or other symptoms; she can
lift/carry no weight; and her impairments would likely result in routine absence from work 4 or more days per
month. (Id.) Plaintiff does not argue and it does not appear that the ALJ was required to give controlling weight to
Dr. Williams’ disabling findings because they were not “well‐supported by medically acceptable clinical and
laboratory diagnostic techniques and [they were] inconsistent with the other substantial evidence in your case
record.” 20 C.F.R. § 416.927(c)(2). Additionally, the form completed by Dr. Williams was a “check‐off form of
functional limitation that did not cite clinical test results, observations, or other objective findings.” Ellars v.
Comm’r, 647 Fed App’x 563, 566 (6th Cir. 2016). ALJs “may properly give little weight” to such forms. Id.

                                                         6
counselor referred her to licensed psychologist Mardis Dunham, Ph.D., “to clarify her psychoeducational

functioning levels.” (AR at 659.) Dr. Dunham found that Plaintiff has a full‐scale IQ of 74 and a verbal IQ

of 68. (AR at 664.) In October 2015, licensed clinical psychologist Lisa M. King, Psy.D., provided a mental

status evaluation. Dr. King diagnosed a need to “rule out mild to borderline intellectual deficits” and

found that Plaintiff’s is “markedly” limited in 2 of 3 functional areas. (AR at 880.) Specifically, Plaintiff is

“markedly” limited in her abilities to: 1) “sustain attention and concentration towards performance of

simple repetitive tasks; and 2) “tolerate stress and pressure of day‐to‐day employment.” (Id.)

        Listing 12.05B provides for a conclusive presumption of disability if the claimant satisfies three

requirements: (1) significantly subaverage general intellectual functioning evidenced by either a full scale

IQ score of 70 or below or a full scale IQ score of 71‐75 accompanied by a verbal or performance IQ score

of 70 or below; (2) significant deficits in adaptive functioning currently manifested by extreme limitation

of one, or marked limitation of two, areas of mental functioning (including (a) understand, remember,

and apply information; (b) interact with others; (c) concentrate, persist, or maintain pace; and (d) adapt

or manage oneself); and (3) evidence about current intellectual and adaptive functioning and the history

of the disorder demonstrates or supports the conclusion it began prior to age 22. 20 C.F.R. Part 404,

Subpart P, Appendix 1, Section 12.05B (2017).

        The ALJ apparently accepted that Plaintiff’s full‐scale IQ of 74 and verbal IQ of 68 (AR at 664)

satisfies Listing § 12.05B(1), noting that Plaintiff’s “full‐scale IQ score of 74 [is] consistent with

low/borderline intellectual functioning” and her “verbal expression and verbal reasoning abilities fell in

the extremely low range.” (AR at 28.) However, the ALJ found that Listing § 12.05B(2) is not satisfied

because “the record does not establish deficits in adaptive functioning.” (AR at 26.) The ALJ apparently

accepted that Plaintiff’s borderline intellectual functioning satisfies Listing § 12.05B(3).

        As noted above, Dr. King found that Plaintiff is “markedly” limited in 2 of 4 functional areas. It

appears that, if accepted, these findings would satisfy Listing § 12.05B(2). The ALJ gave little weight to Dr.


                                                       7
King’s findings, in part, because: “While Dr. King’s opinions may reflect a one‐time snapshot of the

claimant’s functioning, the record does not support this level of functioning for 12 continuous months.”

(AR at 36.) To the extent Dr. King’s findings were based on suspected borderline intellectual functioning,

they did not reflect merely a “snapshot” view. In any event, the decision (in the first instance) of whether

the Listing is satisfied is “reserved to the Commissioner.” 20 C.F.R. § 416.927(d)(2). The ALJ’s findings

regarding Plaintiff’s borderline intellectual functioning are insufficient to facilitate effective and

meaningful review of Plaintiff’s Listing argument.

           The ALJ’s findings regarding Plaintiff’s knee impairment and diabetic neuropathy
                      are insufficient to facilitate effective and meaningful review.

        At the hearing, the ALJ asked Plaintiff about her knees, and she testified that she experiences pain

and limitation, particularly in her right knee. (AR at 54.) “I have a bone in there [in the right knee] that

didn’t fully attach.” (Id.) In October 2016, Dr. Bhatia noted that a right‐knee x‐ray showed “evidence of

a nondisplaced bipartite patella versus nonunion on the lateral as this was present on in the right patella

compared to the left.” (AR at 1013.) The ALJ asked whether the knee pain is constant or comes and goes,

and Plaintiff responded that “it comes and goes, but when it comes, it comes hard and it can last up to a

week.” (AR at 55.) Plaintiff also testified that she has “diabetic neuropathy in my feet,” which causes feet

“stay numb and tingly and they’re achy.” (Id.)

        The VE’s identification of the jobs of bottling line inspector, garment bagger, and folder assumed

that Plaintiff can “sit, stand, and walk about six hours each in an eight‐hour workday.” (AR at 80.)

However, the ALJ’s decision does not evaluate the vocational impact of Plaintiff’s knee impairment and

diabetic neuropathy on her abilities to stand and walk six hours each per eight‐hour workday. Therefore,

the ALJ’s findings regarding Plaintiff’s RFC are insufficient to facilitate effective and meaningful review.




                                                      8
                                                       Order

         For the foregoing reasons, this matter is REMANDED to the Commissioner for a new decision that

is consistent with this Opinion and for any further proceedings deemed necessary and appropriate by the

Commissioner.
July 8, 2019




                                                   9
